Order filed August 28-2012.




                                           In The

                       Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-12-00400-CV
                                     ____________

                ROY MATA AND GILBERT E. GARCIA, Appellants

                                             V.

 WELLS FARGO BANK, NA SUCCESSOR BY MERGER TO WELLS FARGO
BANK SOUTHWEST, NA F/K/A WACHOVIA MORTGAGE FSB F/K/A WORLD
                    SAVINGS BANK, Appellee


                 On Appeal from the County Civil Court at Law No. 1
                               Harris County, Texas
                          Trial Court Cause No. 1008365


                                         ORDER
       This is an appeal from a summary judgment signed April 12, 2012. Appellants
filed a timely motion for new trial. The record in this appeal was due August 10, 2012.
See Tex. R. App. P. 35.1(a). A partial clerk’s record was filed July 9, 2012. The court
reporter in this case, Lettie B. Witter, advised this court that a record was made below,
but that appellants have not made payment arrangements for its preparation. In addition,
appellants have not paid the appellate filing fee in this appeal. See Tex. R. App. P. 5.

       Appellants filed affidavits of indigence in the trial court, asserting that they are
unable to pay the costs of appeal. On May 8, 2012, the trial court signed an order
sustaining the Harris County Clerk’s contest to appellants’ claim of indigence. On May
29, 2012, appellants filed a notice of appeal from the trial court’s order, and the appeal
was docketed under our case number 14-12-00517-CV. Today, the court has dismissed as
untimely the appeal from the order sustaining the contest to appellants’ affidavits.
Accordingly, appellants are not entitled to proceed without the advance payment of costs
in this appeal. See Tex. R. App. P. 20.1(k). Therefore, we issue the following order.

       We ORDER appellants to pay the filing fee in the amount of $175.00 to the Clerk
of this court on or before September 14, 2012. See Tex. R. App. P. 5.

       We further ORDER appellants to pay, or make arrangements to pay, for
preparation of the reporter’s record in this appeal, if a reporter’s record is requested for
this appeal. See Tex. R. App. P. 34.6(b). Appellants shall provide proof of payment for
preparation of the record, or confirmation that no record is requested, on or before
September 14, 2012. In addition, the partial clerk’s record does not contain the petition,
answer, motion for summary judgment, response thereto, or other pleadings. Appellants
are ORDERED to pay for preparation of a supplemental clerk’s record containing the
documents listed in Texas Rule of Appellate Procedure 34.5(a), and provide proof of
payment for the supplementation, on or before September 14, 2012. The supplemental
clerk’s record shall be due on or before September 24, 2012.

       If appellants fail to comply with this order, the appeal will be dismissed. See Tex.
R. App. P. 42.3(c).

                                      PER CURIAM


Panel consists of Chief Justice Hedges and Justices Brown and Busby.




                                             2